Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered February 1, 1994, convicting him of murder in the second degree and attempted murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court acted properly in refusing to charge the jury on the affirmative defense of extreme emotional disturbance (see, Penal Law § 125.25 [1] [a]). No reasonable view of the evidence supported a conclusion that the defendant, who concededly had a protracted history of disputes with the two victims, acted under the influence of extreme emotional disturbance when, while conversing with them in their car, he shot them (see, People v White, 79 NY2d 900; People v Hairston, 208 AD2d 765; People v Murden, 190 AD2d 822).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Thompson, J. P., Friedmann, Krausman and Florio, JJ., concur.